Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 1 of 10 PageID #: 29670



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


  Papst Licensing GmbH & Co. KG,
                                                         Civil Action No. 6:18-cv-0388-RWS
                          Plaintiff,
                   v.
                                                              JURY TRIAL DEMANDED
  Samsung Electronics Co., Ltd. and
  Samsung Electronics America, Inc.,
                                                                FILED UNDER SEAL
                          Defendants.




                       SAMSUNG’S MOTION TO BIFURCATE
              WILLFUL INFRINGEMENT AND INDIRECT INFRINGEMENT

        Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

 (collectively “Samsung”) move the Court to bifurcate the issues of willful infringement and

 indirect infringement (both induced and contributory infringement) from the core issues of direct

 infringement, invalidity, and damages.       Willful and indirect infringement both involve the

 troublesome issue of intent that is inextricably wrapped up in a decade of litigation in other forums.

 Introduction of evidence concerning intent will thus greatly complicate this case and lead to juror

 confusion and prejudice to Samsung.

        I.      FACTUAL BACKGROUND

        Papst accuses Samsung of both willful and induced infringement. Both allegations require

 that Samsung had a mental state akin to intent, recklessness, or willful blindness (or “intent” as a

 shorthand) with regard to infringing the ’449 patent. While Samsung had no such intent, trying

 this issue with the case-in-chief will raise a host of thorny issues involving many years of litigation

 elsewhere (including the District of Columbia, the Federal Circuit, and the PTAB). Trying such
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 2 of 10 PageID #: 29671



 confusing and potentially prejudicial issues along with the comparatively straight-forward issues

 of direct infringement, invalidity, and damages will complicate and prolong the trial, confuse the

 jury, and create potentially prejudicial issues.

         Samsung’s state-of-mind defense takes the form of a good-faith belief in noninfringement

 based in part upon events in the Multi-District Litigation in Washington, DC that began almost a

 decade before Papst ever sued Samsung Electronics in this District and which continues to this

 day. Both the D.C. District Court and the Federal Circuit have issued decisions concerning the

 scope of the claims of Papst’s ’449 patent. Under those decisions, Samsung has believed in good

 faith it cannot infringe. But to explain that to the jury in this case, the jury will have to learn of a

 decade of litigation in another forum. The jury will have to contend with the facts (1) that a

 different judge has construed the claims slightly differently than this Court, (2) that the Court of

 Appeals disagree in part and agreed in part with that other judge’s constructions, and (3) that

 Samsung’s mental state depends in part on factors outside of this specific lawsuit.

         As explained below, the sui generis circumstances of this case call for bifurcation of willful

 and indirect infringement because the evidence of lack of intent that defeats both accusations will

 greatly complicate the trial, confuse the jury of laypersons, and lead to unfair prejudice.

         II.     LEGAL STANDARD

         Rule 42(b) provides that “[f]or convenience, to avoid prejudice, or to expedite and

 economize, the court may order a separate trial of one or more separate issues, claims, crossclaims,

 counterclaims, or third-party claims. When ordering a separate trial, the court must preserve any

 federal right to a jury trial.” Fed. R. Civ. P. 42(b) (emphasis added). Courts routinely phase

 separate issues in patent cases before the same jury. See, e.g., VirnetX Inc. v. Apple Inc., 6:12-cv-

 855-RWS at DKT #500 (July 29, 2016) (“The issue of willfulness in both cases is BIFURCATED.

 Cause No. 6:10-cv-417 will be retried with jury selection to begin on September 26, 2016…and

                                                    -2-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 3 of 10 PageID #: 29672



 immediately followed by a second trial on the issue of willfulness.”); Ericsson Inc. v. D-Link Corp.

 6:10-cv-473-LED at DKT #454 (E.D. Tex. May 24, 2013) (“The Court will conduct a bifurcated

 trial. The first portion of the trial will cover infringement, validity, and damages. If necessary, the

 second portion of the trial will cover willful infringement.”); Sociedad Espanola de

 Electromedicina y Calidad, S.A. v. Blue Ridge X-Ray Co, Inc., 226 F.Supp.3d 520, 525 (W.D.N.C.

 2016) (holding two-phase trial on liability and damages/willfulness before the same jury); Univ.

 of Pittsburgh of Com. Sys. of Higher Educ. v. Varian Med. Sys., Inc., No. 08CV1307, 2012 WL

 639695, at *1 (W.D. Pa. Feb. 28, 2012) (ordering three-phase trial on willfulness, damages, and

 invalidity before the same jury); Mike’s Train House Inc. v. Broadway Ltd. Imports LLC, No. JKB-

 09-2657, 2011 WL 1045630, at *3 (D.Md. March 17, 2011) (bifurcating willfulness, induced

 infringement, and damages from direct infringement).

        In deciding whether to hold separate trials, courts must consider whether “the issue to be

 tried [is] so distinct and separable from the others that a trial of it alone may be had without

 injustice.” Swofford v. B & W, Inc., 336 F.2d 406, 415 (5th Cir. 1964). “Prejudice,” both to the

 party seeking separate trials and the party opposing, “is the Court’s most important consideration

 in deciding whether to order separate trials under Rule 42(b)” and courts must “balance the

 equities” in rendering their decisions. Laitram Corp. v. Hewlett-Packard Co., 791 F.Supp. 113,

 115 (E.D. La. 1992) (ordering that there be a single trial before the same jury divided into three

 separate phases: infringement/validity, damages, and willfulness). Courts also consider

 “conserv[ation of] judicial resources[] and enhance[ment of] juror comprehension of the issues

 presented in the case.” Ciena Corp. v. Corvis Corp., 210 F.R.D. 519, 520 (D. Del. 2002).

        A finding of direct infringement is a necessary predicate to a finding of either indirect

 infringement (including both inducement and contributory infringement) or willful infringement.

 And both require a state of mind akin to intent, recklessness, or willful blindness. Willfulness

                                                  -3-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 4 of 10 PageID #: 29673



 requires proof of infringement and conduct that is “willful, wanton, malicious, bad-faith,

 deliberate, consciously wrongful, flagrant, or – indeed – characteristic of a pirate.” Halo Elecs.,

 Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016). “In contrast to direct infringement, liability

 for inducing infringement attaches only if the defendant knew of the patent and that ‘the induced

 acts constitute patent infringement.’” Commil USA LLC v. Cisco Sys. Inc., 135 S.Ct. 1920, 1926

 (2015) (citing Global-Tech Appliances Inc. v. SEB S.A., 563 U.S. 754, 131 S.Ct. 2060, 2068

 (2011)). “Like induced infringement, contributory infringement requires knowledge of the patent

 in suit and knowledge of patent infringement.” Id. at 1926 (citing Aro Mfg. Co. v. Convertible Top

 Replacement Co., 377 U.S. 476, 488 (1964)).

        III.    ARGUMENT

        Samsung cannot be liable for indirect or willful infringement if it had a good faith belief

 that it did not infringe. In this case, the reasons that Samsung believes in good faith that it does

 not infringe any valid claim of the ’449 patent are inextricably tied up with the Multi-District

 Litigation concerning that patent that has been pending since 2007. This history will inevitably

 confuse the jury and is irrelevant to the principal issues to be tried: infringement, invalidity, and

 damages.

        The Court should solve this problem the same way Alexander the Great (356-323 B.C.)

 solved the problem of the Gordian Knot: split it in two. Specifically, the Court should bifurcate

 the issues of indirect infringement and willfulness for a second phase of trial if the jury finds any

 claim of the ’449 patent infringed and not invalid.

        In 2006, Papst began accusing multiple digital camera manufacturers of infringing the ’399

 and ’449 patents. In October 2006, Casio responded by filing a declaratory judgment action

 against Papst in Washington, DC. After Papst was sanctioned for discovery misconduct, Papst

 began (in June 2007) suing multiple camera manufacturers across the country. Papst’s hope was

                                                  -4-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 5 of 10 PageID #: 29674



 to escape the court in Washington, DC by asking the Judicial Panel on Multi-District Litigation to

 consolidate all the cases in Chicago. Papst’s escape plan failed in November 2007 when the JPML

 consolidated all the cases as a Multi-District Litigation (MDL) in Washington, DC assigned to the

 Hon. Rosemary Collyer. See In re Papst Licensing GmbH & Co. KG Litig., 762 F.Supp.2d 56,

 57-58 (D.D.C. 2011). Among the defendants was a company called Samsung Techwin Co., Ltd.

 (STW) and its U.S. subsidiary Samsung Opto-Electronics America, Inc. (SOA). 1

        The case proceeded before Judge Collyer, including a 3-day Markman hearing in

 September 2008. Judge Collyer issued a Markman Claim Construction Order in June 2009, which

 she modified, in part, in November 2009.

        In both of those Markman Orders, Judge Collyer construed the “customary” terms (both

 “customary” devices and drivers) in the claims of the ’399 and ’449 patent as meaning “at the time

 of the invention.” Specifically with regard to the ’449 patent, Judge Collyer held:

        14. . . . . [T]he phrase “a storage device customary in a host device” in the ’449
        Patent means a “storage device that was normally present within the chassis of most
        commercially available computers at the time of the invention.”

        15. . . . . [T]he phrase “the driver for the storage device customary in a host device”
        in the ’449 Patent means “the customary driver(s) in a host device used to
        communicate with customary internal and external storage device(s), which
        driver(s) were normally present within the chassis of most commercially available
        computers at the time of the invention.”

 Modified Markman Order [MDL No. 1880 DKT #337] at 3-4 (emphasis added). Judge Collyer

 also adopted a number of other claim constructions favorable to the Camera Manufacturers’

 defenses. Based on these constructions, the Camera Manufacturers filed a number of motions for



 1        STW was a separate company from Samsung Electronics Co., Ltd. Specifically, they were
 separately publicly-traded companies with separate management. See In re Papst, 762 F.Supp.2d
 at 58-59. STW was primarily a defense contractor for the government of South Korea, but at that
 time it also sold digital cameras. STW is represented in the MDL by Drinker Biddle & Reath LLP,
 which also represents Samsung Electronics in this litigation.

                                                 -5-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 6 of 10 PageID #: 29675



 summary judgment of noninfringement. Between March and October 2013, Judge Collyer largely

 granted these motions and, in November 2013, entered a final judgment of noninfringement for all

 accused products. [MDL No. 1880 DKT #560].

        Parallel to these events, Samsung Electronics came into the picture. In 2009, STW spun

 off its camera business into a new stand-alone company called Samsung Digital Imaging Co., Ltd.

 In 2010, Samsung Electronics acquired that company and merged it into Samsung Electronics. In

 re Papst, 762 F.Supp.2d at 58-59. As of that point, Judge Collyer had already construed

 “customary” to mean “at the time of the invention” (that is March 1997), meaning that products

 (like the accused products) that identify as USB Mass Storage Class devices and that use USB

 Mass Storage Class drivers, neither of which even existed yet in 1997, could not possibly infringe.

        In October 2010, Papst filed a motion in the MDL to amend its complaint against STW to

 add Samsung Electronics (and subsidiaries). In February 2011, Judge Collyer denied that motion

 to add Samsung Electronics to the MDL because, in part, “Papst could have brought suit against

 the Samsung Electronics entities well before the deadline imposed by this Court.” Id. at 61. Papst

 did not ultimately sue Samsung Electronics until November 2015 in this District.

        Papst appealed Judge Collyer’s judgment of noninfringement to the Federal Circuit. In

 February 2015, the Court vacated several of Judge Collyer’s claim constructions and remanded for

 further proceedings. In re Papst Licensing Digital Camera Patent Litig., 778 F.3d 1255 (Fed.Cir.

 2015). Nevertheless, the Federal Circuit agreed that “customary” in the ’449 patent means “at the

 time of the invention”:

        The written description makes clear that it is enough for the device to be one that
        was normally part of commercially available computer systems at the time of the
        invention.




                                                -6-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 7 of 10 PageID #: 29676



 Id. at 1270 (emphasis added). 2 This Court’s claim construction of “customary” applied this

 Federal Circuit holding. Claim Construction Opinion of March 7, 2017 [DKT #275] at 27.

        Additionally, the Federal Circuit discussed how the purported invention of the ’449 patent

 misidentifies itself to a host computer:

        Nothing in the written description suggests that this depends on what non-host
        physical memory units hold the data as long as the interface device mimics the data-
        organizational tools expected by the host-native driver, such as directory structures
        for a hard-disk drive, to enable the host to gain access to it.

 778 F. 3d at 1268 (emphasis added). Samsung acknowledges that this Court did not adopt

 Samsung proposed construction that the claims of the ’449 patent are confined to situations where

 a device always misidentifies itself. Rather, this Court pointed to Papst’s position on this issue:

        At the January 5, 2017 hearing, Plaintiff urged that the patentee distinguished prior
        art during prosecution based on the claimed invention being capable of
        misrepresenting, not necessarily always misrepresenting.

 Claim Construction Opinion of March 7, 2017 [DKT #275] at 23 (italics in original). Respectfully,

 Samsung in good faith continues to believe its construction is the correct one though, of course,

 Samsung will not seek to have the jury apply the rejected claim construction. Nevertheless, this

 forms part of Samsung’s good faith belief that it does not infringe, thus vitiating the mental state

 elements for indirect and willful infringement. 3

        Presenting these true facts concerning Samsung’s mental state to the jury at the same time

 as the direct infringement and invalidity case will be monumentally confusing to the jury. The



 2      The Federal Circuit disagreed with Judge Collyer’s construction that a customary storage
 device had to be “within the chassis” of a computer, but rather could be a peripheral device
 connected as part of a computer system. Id. at 1270.
 3
         “The Supreme Court has explained that if an accused infringer “‘reads the patent’s claims
 differently from the plaintiff,’ and if ‘that reading is reasonable,’ then the accused infringer should
 not be liable for indirect infringement.” Koninklijke Philips v. ZollMedical, 656 F. App’x 504,
 523(Fed. Cir. 2016) (citing Commil, 135 S.Ct. at 1928)).

                                                  -7-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 8 of 10 PageID #: 29677



 jury will have to contend with the facts (1) that a different judge has construed the claims slightly

 differently than this Court, (2) that the Court of Appeals disagree in part and agreed in part with

 that other judge’s constructions, and (3) that Samsung’s mental state depends on factors outside of

 this specific lawsuit.

         None of those facts is relevant to the issues of direct infringement or invalidity. But they

 are crucially relevant to Samsung’s defense against accusations of indirect and willful

 infringement. To be fairly heard, Samsung must be permitted to introduce these facts. Doing so

 in a non-bifurcated trial, however, will encumber the jury with evidence irrelevant to the core

 issues of direct infringement and invalidity, but to which they might improperly assign evidentiary

 weight in reaching a verdict to the unfair prejudice of either party. See VirnetX, 6:12-cv-855-RWS

 at DKT #500 (July 29, 2016) (bifurcating willfulness); Mike’s Train House, No. JKB-09-2657,

 2011 WL 1045630, at *3 (bifurcating willfulness and inducement).

         If the jury finds for Papst on direct infringement and invalidity, it will then be a relatively

 simple matter for the Court to then allow the parties to put on some brief evidence on the intent

 issues, a few additional jury instructions, and brief argument. This approach would prejudice no

 one, lead to a simpler and less contentious trial-in-chief, and be less confusing to the jury. And, if

 the jury finds the claims not infringed or invalid, there will be no need for a second phase at all.

         Indeed, it is not only Samsung who wishes to present evidence concerning the MDL

 litigation to the jury. Papst does too. In response to Samsung’s Interrogatory No. 3, seeking the

 basis for Papst’s accusation of willfulness,




                                                  -8-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 9 of 10 PageID #: 29678



 Furthermore, Papst is opposing Samsung’s Motion in Limine No. 2 seeking to prevent Papst from

 charging Samsung Electronics with the knowledge of Samsung Techwin concerning the ’449

 patent and other events in the MDL . See DKT #79 at 2-4.

        There is no good reason to burden and confuse the jury with these facts— to be offered by

 both parties — concerning Samsung’s mental state that have no relevance to the core issues of

 direct infringement, invalidity, and damages.

        IV.     CONCLUSION

        Accordingly, in the interests of avoiding confusion for the jury, avoiding prejudice to the

 parties, and in fostering judicial economy, Samsung respectfully requests that the Court bifurcate

 the trial into two phases concerning: (1) direct infringement, invalidity, and damages, and

 (2) indirect and willful infringement.

                                                          Respectfully submitted,

 Dated: October 1, 2018                                             /s/ Patrick J. Kelleher


  Michael E. Jones                                                                     Patrick J. Kelleher
  State Bar No. 10929400                                                             (LEAD COUNSEL)
  P OT T E R M I N T ON                                                          IL ARDC No. 6216338
  A Professional Corporation                                                             Carrie A. Beyer
  110 N. College, Suite 500                                                      IL ARDC No. 6282524
  Tyler, Texas 75702                                            D R I N KE R B I D D L E & R E A T H L L P
  mikejones@potterminton.com                                     191 North Wacker Drive, Suite 3700
  Phone: (903) 597-8311                                                        Chicago, IL 60606-1698
  Fax: (903) 593-0846                                                        patrick.kelleher@dbr.com
                                                                                  carrie.beyer@dbr.com
  Stephen E. McConnico                                                            Phone: (312) 569-1000
  State Bar No. 13450300                                                           Fax: (312) 569-3000
  Kim Gustafson Bueno
  State Bar No. 24065345                                                            Francis DiGiovanni
  S C O T T D O U GL A S & M C C ON N I C O   LLP                                      DE Bar No. 3189
  303 Colorado Street, Suite 2400                                                Thatcher A. Rahmeier
  Austin, Texas 78701                                                                  DE Bar No. 5222
  smcconnico@scottdoug.com                                     D R I N KE R B I D D L E & R E A T H L L P
  kbueno@scottdoug.com                                                 222 Delaware Ave., Suite 1410
  Phone: (512) 495-6300                                                         Wilmington, DE 19801

                                                    -9-
Case 6:18-cv-00388-RWS Document 166 Filed 10/02/18 Page 10 of 10 PageID #: 29679



   Fax: (512) 495-6399                                                   francis.digiovanni@dbr.com
                                                                         thatcher.rahmeier@dbr.com
                                                                               Phone: (302) 467-4200
                                                                                 Fax: (302) 467-4201

                                                                                           Nick Colic
                                                                             IL ARDC No. 6296112
                                                            D R I N KE R B I D D L E & R E A T H L L P
                                                                     1500 K Street, N.W., Ste. 1100
                                                                      Washington, DC 20005-1209
                                                                                 nick.colic@dbr.com
                                                                              Phone: (202) 842-8800
                                                                                Fax: (202) 842-8465

                                                                                   Attorneys for
                                                               Samsung Electronics Co., Ltd. and
                                                               Samsung Electronics America, Inc.




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was electronically filed in
  compliance with Local Rule CV-5(a). As such, this document was served on all counsel who have
  consented to electronic service, Local Rule CV-5(a)(3), on this 1st day of October, 2018.

                                               /s/ Patrick J. Kelleher




                               CERTIFICATE OF CONFERENCE

          I hereby certify that a telephonic meet and confer was conducted on September 26, 2018,
  attended by counsel for Papst (Claire Abernathy Henry, Chris Goodpastor, and others) and counsel
  for Samsung (Michael Jones, Patrick Kelleher, Stephen McConnico, and others) as required by
  Local Rule CV-7(h), and that this motion is opposed. No agreement could be reached because the
  parties disagree on the appropriateness of bifurcation. The discussions are thus at an impasse with
  an open issue for the Court to resolve.

                                                  /s/ Patrick J. Kelleher




                                                - 10 -
